DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Disposition of Claims
Claims 1-11 are pending in the application.  Claim 11 is withdrawn from consideration due to Applicant’s elections. 
The amendment to claim 1, filed on 10/26/2022, has been entered in the above-identified application.
		
	
Claim Rejections - 35 USC § 102/103

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Honma et al. (US 2011/0263778 A1). 

Regarding claims 1-3, Honma et al. (“Honma”) teaches a fiber reinforced propylene resin composition that comprises a reinforcing carbon fiber (such as a fiber bundle made from 20,000 to 100,000 filaments), and first, second and third propylene resins (Abstract, [0042] and [0060]).  

With regard to the claimed limitation of a modified polyolefin (A1), Honma teaches that the second propylene resin at least contains a carboxylic acid salt bonded to a polymer chain (Abstract).  Honma further teaches that as the basic substance used in the neutralization or saponification in preparing the aqueous dispersion of the raw material of the second propylene resin, there are alkali metals and/or alkali earth metals and/or other metals such as sodium, potassium, lithium, calcium, magnesium and zinc; and organic amines such as ammonia, (tri) methylamine, (tri) ethanol amine, (tri)ethylamine, dimethylethanol amine and morpholine ([0098]-[0101]).  Preferable examples of the carboxylic acid salt group or the carboxylic acid ester group neutralized or saponified with the basic substance are carboxylic acid alkali metal salts such as sodium carboxylate and potassium carboxylate or ammonium carboxylate ([0098]).

With regard to the claimed limitation regarding a sizing treatment with an emulsion containing “a granulous modified polyolefin (A1) comprising at least a metal carboxylate bonded to a polymer chain, wherein a total amount of the carboxylate is 0.05 to 5 millimolar equivalents per one gram of the modified polyolefin (A1); 294 to 1,235 moles of ammonia (B), per one mole of the carboxylate group in the modified polyolefin (A1); and, water as a dispersion medium,” the examiner notes that is a product-by-process limitation.  
The product being claimed appears to be the same as or obvious over the prior art product, in which case differences in process are not considered to impart patentability.  In this regard, the examiner notes that applicant has provided at pages 3-4, 8-10 and 12-13 as-filed (or paragraphs [0010]-[0014], [0042]-[0045] and [0051]-[0053] of the published specification, US 2018/0002500 A1) specific structural examples which provide the structure and properties claimed.  Honma teaches an example of a treatment in Reference Example 7 (based partly on the procedure of Reference Example 3), that uses a molar ratio of ammonia to carboxylate of 8.3 moles per mole of carboxylate group (as calculated), which falls within the same range disclosed by applicant in the specification.  The maleic anhydride modified propylene/ethylene copolymer (a modified polyolefin as claimed) has an acid content of 0.81 mm mol equivalent weight ([0135]).  The extruded resin mixture was injected into warm water to prepare an emulsion, and the resulting emulsion had a solid component concentration of 45% (water as a dispersion medium as claimed) ([0135]; also see [0097]).  The examiner notes an emulsion (or dispersion) would comprise a dispersion of polymer particles (granulous as claimed).  Thus, the burden is shifted to Applicant to show that any differences in process would result in an unobvious difference between the claimed product and the prior art product.  


Regarding claim 4, Honma teaches that (in an embodiment), the first polypropylene resins is a substantially unmodified propylene resin ([0022] and [0073]).  In the alternative, Honma teaches that when the third propylene resin (D) is a propylene resin having a carboxylic acid bonded to a polymer chain and/or its salt group, it is preferably mixed with an unmodified propylene resin ([0114]).

Regarding claim 5, Honma teaches that the composition has good interfacial adhesion between the reinforcing fiber and the propylene resins ([0058]).  Honma teaches that the composition comprises 1 to 75% by weight of the reinforcing fiber comprises, 0.01 to 10% by weight of the first propylene resin, 0.01 to 10% by weight of the second propylene resin, and 5 to 98.98% by weight of a third propylene resin (Abstract and [0047]).



Claim Rejections - 35 USC § 103

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Honma et al. (US 2011/0263778 A1), as applied to claim 1 above, in view of Hirata et al. (US 7,651,767 B2), with evidence from Wikipedia (“Polypropylene”).

Regarding claim 6, Honma remains as applied above.  

Honma further teaches that the third propylene resin (D) functions as a matrix resin in a molded article formed by the molding materials ([0112]).

Honma does not explicitly disclose wherein the volume ratio of the reinforcing fiber bundle is 10 to 70% in the molded body.

However, Hirata et al. (“Hirata”) teaches a carbon fiber reinforced resin molded product comprising a pitch-based carbon short fiber mixture and a matrix resin, wherein the amount of the pitch-based carbon short fiber mixture is 3 to 60 vol% of the total. 

It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the invention to have modified the molded article of Honma with a carbon fiber amount of 3 to 60 vol% in order to obtain a carbon fiber reinforced resin molded product in which a route for thermal conduction is formed, while avoiding a "powder fall"  phenomenon that reduces the quality of the molded product, as taught by Hirata (Abstract, col. 6 lines 31-42, col. 9 lines 17-24, and col. 5 lines 45-52).

Regarding claim 7, Honma teaches that when the third propylene resin (D) is a propylene resin having a carboxylic acid bonded to a polymer chain and/or its salt group, it is preferably mixed with an unmodified propylene resin (D-2) ([0114]). 

 Regarding claim 8, Honma teaches that the third propylene resin (D) of the present invention is a propylene homopolymer or a copolymer of propylene and at least one of an α-olefin, a conjugated diene or a nonconjugated diene ([0107]).  As evidenced by Wikipedia, polypropylene has a melting point of 130 to 171 °C (see the Infobox on the right of first page).

Regarding claim 9, Honma teaches that, specifically, the third propylene resin (D) preferably comprises 5 to 50% by weight of a propylene resin (D-1) having a carboxylic acid bonded to a polymer chain and/or its salt group and 50 to 95% by weight of a propylene resin (D-2) not having a carboxylic acid and/or its salt group ([0114]).

Regarding claim 10, Honma teaches that examples of the continuous reinforcing fiber bundle are unidirectional fiber bundle, bi-directional fiber bundle and multi-directional fiber bundle ([0066]).

Response to Arguments

Applicant's arguments filed 10/26/2022 have been fully considered but they are not persuasive. 

Contention (1): Applicant contends the following: “Table I of the Specification shows that, when the content of ammonia (B) is equal to or below 1,235 moles (Working Examples 1-3), then an interface shear strength between the carbon fiber bundle and the matrix resin becomes higher than Comparative Example I in which ammonia was not added to the emulsion. As such sufficient adhesiveness of the carbon fiber, which is subjected to the claimed sizing treatment, to matrix resin is experimentally confirmed.”  

Regarding this contention, the examiner notes that Honma does teach in Reference Example 1 that ammonia is added to the emulsion.  Thus, it is unclear how applicant’s evidence demonstrates that the present invention leads to unexpected results when compared to Honma.


Contention (2): Applicant contends, with regard to Table 4 and Figs. 5-7 of the present Specification, that: “In Honma, the amount of the ammonia (8.3 moles) is below 294 moles and it is even nearly to zero. From the above experimental results shown in the Example Section, it is most likely that in Homma sizing agent is not stably adhered to carbon fibers and that foreign matters are formed thereon, and that the adhesiveness of the carbon fiber to matrix resin is similar to Comparative Example 1, which is below the claimed invention.”  Applicant also contends that “the particle stability of the dispersion containing the sizing liquid is increased by ammonia. The mechanism can be shown irrespective of the types of modified polyolefins (A1) or length of treatment time. Thus, it is believed that the effects shown in the Example Section is seen in the whole claimed range.”

Regarding this contention, the examiner notes that, similarly to applicant, Honma also teaches use of ammonia.  The examiner notes that applicant’s evidence with regard to adhesiveness (the variation coefficient of the adhesion amount in Table 4) and foreign matters (as shown in FIGS. 5-7) depends at least on treatment time, as shown in Table 4.  However, the claimed invention is not limited with regard to length of treatment time.  The examiner also notes that it is unclear if there is a trend in the adhesiveness (variation coefficient) data in Table 4.  In this regard, the time points are different in each of Examples 8-10, and in some examples the adhesiveness (variation coefficient) appears to increase with time, while in others it appears to decrease, which raises the question of what happens over the full time period for each example (e.g. do both increases and decreases occur over time in each example?).  Similarly, it is unclear what conclusions can be drawn from FIGS. 5-7 as each of these Figures is associated with a different time point.  Thus, it is unclear how applicant’s evidence demonstrates a clear trend showing that differences in process would result in an unobvious difference between the claimed product and Honma’s product.









Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Worrell whose telephone number is (571)270-7728.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Kevin Worrell/Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789